PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/095,446
Filing Date: 22 Oct 2018
Appellant(s): SEW-EURODRIVE GMBH & CO. KG



__________________
Clifford A. Ulrich, Reg. No. 42,194
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed February 23, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-17 & 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 9-17, 19, & 21-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swift (US 20160078694 A1), hereinafter Swift.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 20160078694 A1), hereinafter Swift, in view of Switkes, et al. (US 20130041576 A1), hereinafter Switkes.


(2) Response to Argument
Appellant’s arguments have been full considered, but they are not persuasive.
PART I. 101 ARGUMENTS
Appellant argues (Pages 5-7) that the claims are not directed to the an abstract idea because the claims do not recite "certain methods of organizing human activity" since none of the present claims are akin to the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and further, the contention that "the claims are directed to mental processes" cannot be sustained since the claimed features of “‘transmitting an item of order information to a vehicle of the production system,’ ‘causing the vehicle to approach workstations of the production system in sequence according to the  order information,’ ‘performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle,’ ‘transmitting the determined logistical performance via an Internet connection to a server,’ and ‘determining, by the server, a value based on the determined logistical performance’ cannot be practically performed in the human mind." Examiner respectfully disagrees.
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, with respect to the first prong of Step 2A, the claims (claim 9, and similarly claims 10-17 & 19-23) recite 
a method for determining a financial amount for a logistical performance in a production system, comprising: 
transmitting an item of order information to a vehicle of the production system; 
causing the vehicle to approach workstations of the production system in sequence according to the order information; 
performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle; 
determining logistical performance from at least one detected value; transmitting the determined logistical performance …; and 
determining … a value based on the determined logistical performance, wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and a value of distance driven.

Claims 9-17 & 19-23, in view of the claim limitations, are directed to the abstract idea of a method for determining a financial amount for a logistical performance in a production system by transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the determined logistical performance, and determining a value based on the logistical performance. 
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52.  Here, contrary to Applicant’s assertions, as a whole, in view of the claim limitations, each of the above limitations recite fundamental economic practices and commercial or legal interactions by determining a financial amount for a logistical performance in a production system, transmitting order information to a vehicle, determining logistical performance, and determining a value based on the logistical performance because these feature recited above are fundamental economic practices and commercial and legal interactions of logistic, order delivery, and shipping businesses. Further, in view of the broadest reasonable interpretation, these features manage personal human behavior and provide instructions to for people to follow who are performing operations in a logistical system by transmitting order information, causing a person to move a vehicle to approach workstations of the production system in a sequence, and a person performing a production-method step at a corresponding workstation on a component. Consequently, under the first prong of Step 2A, since the claims recite limitations that fall within certain method of organizing human activity, the claims recite a certain method of organizing human activity.
	In addition, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the logistical performance, and determining a value based on the determined logistical performance, despite Applicant’s assertions to the contrary, these features could all be reasonably interpreted as a human making observations of item of order either mentally or with a pen and paper by a human at the vehicle to transmit the order to a vehicle, a human making observations of detected values to determine and transmit logistic performance mentally and/or using a pen and paper, and the human mentally performing evaluations based on the observations and using judgment to determine logistical performance and a value based on the logistical performance using their mind and/or pen and paper. Therefore, since the claims recite limitations that fall within mental processes, under the first prong of step 2A, the claims a recite mental processes. 
Accordingly, contrary to Applicant’s assertions, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.

While Appellant did not appear to specifically address prong 2 of Step 2A and 2B, in the interest of clarity and completeness, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “via an Internet connection to a server” and “by the server” in claim 9, “a position-determination system; a force sensor adapted to detect a mass … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “the production system is adapted to perform the method” in claim 22, and “via an Internet connection to a server,” “by the server,” “the vehicle of the production system includes: a position-determination system; a force sensor adapted to detect a mass  … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “wherein the production system is adapted to perform the method” in claim 23; however, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these elements generally link the abstract idea to a technical environment, namely a generic computer system transmitting and collecting information of a vehicle using generic sensors. Furthermore, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. 
Pursuant to Step 2B, as noted above under the second prong of Step 2A, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea, and further, generally link the abstract idea to a technical environment, namely a generic computer system transmitting and collecting information of a vehicle using generic sensors; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Furthermore, as noted above, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than the recited abstract because they also perform data gathering operations, which is insignificant extrasolution activity. Furthermore, these claimed features are well-understood, routine, and conventional in view of the broad and generic description of these features set forth in Appellant’s specification, which provides not further detail regarding the “torque sensor” other than discussing a “device for determining torque” and merely describes the “force sensor … detects the mass of the … component accommodated and transported by the vehicle” (Substitute Specification, Dated Oct 22, 2018, at p. 5, ln. 11-22), and thus, Appellant’s specification evinces that these features are so well-known that these features need not be described in detail in the specification. See MPEP 2106.05(d). Moreover, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.


Appellant argues (Page 7) that Examiner erred in rejecting the present claims because claims 22 and 23 do not recite "generic computer components" and, instead, recite "a force sensor adapted to detect a mass of a component accommodated and transported by the vehicle, the force sensor being arranged between an accommodation device of the vehicle and the rest of the vehicle, the accommodation device adapted to accommodate the component" and "a torque sensor adapted to determine torque of a drive of the vehicle, the torque sensor being in operative connection with a sensor adapted to determine a weight force and/or the mass of the component accommodated and transported by the vehicle." Examiner respectfully disagrees.
Under prong 1 of Step 2A, similar to the limitations reciting an abstract recited in claim 9, as noted above, independent claim 22, and similarly claim 23, recite
perform a method for determining a financial amount for a logistical performance in the production system, the method including: 
transmitting an item of order information to the vehicle of the production system;
causing the vehicle to approach workstations of the production system in sequence according to the order information;
performing a respective production-method step at a corresponding workstation on the component that is accommodated and transported by the vehicle; 
determining the logistical performance from at least one detected value; 
transmitting the determined logistical performance …; and 
determining … a value based on the determined logistical performance; 
wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and a value of distance driven.

In view of these claim limitations, for the reasons discussed in detail above with respect to Appellant’s first argument, as in claim 9, these limitations in claim 22 and 23 recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.

Under prong 2 of Step 2A and Step 2B, aside from the aforementioned limitations reciting the abstract idea, beyond the recited abstract idea, claim 22, and similarly claim 23, recites the additional elements of “a position-determination system; a force sensor adapted to detect a mass … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “the production system is adapted to perform the method.” However, these features amount to no more than applying the abstract idea with generic computer and machine components. MPEP 2106.5(f). Further, these elements generally link the abstract idea to a technical environment, namely a generic computer system transmitting and collecting information of a vehicle using generic sensors. 
These torque and force sensors are described in the claims and specification as performing their inherent functions of determining and detecting torque and force without providing further technical details regarding the sensors. See Substitute Specification, Dated Oct 22, 2018, at p. 5, ln. 11-22. Like in Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. (Fed. Cir. Aug. 1, 2016), these claims do not require a new source or type of information, set of components or methods, such as new measurement devices or techniques that would generate new data to collect, analyze and display. See id. at 9. Nothing in the claims or specification requires anything other than off-the-shelf, conventional computers and input devices, and generic computer functions. See id. at 10. Moreover, like the claims at issue in Electric Power Group, the focus of the claims is not on an improvement in computers or other technology, but instead, these elements merely invoke generic computer and machine components as a tool to implement the recited abstract idea, which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. Id. at 8; MPEP 2106.5(a), (b), & (f).

In addition, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while the portions of these limitations transmitting, determining, and detecting information themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Furthermore, these claimed features are well-understood, routine, and conventional in view of the broad and generic description of these features set forth in Appellant’s specification, which provides not further detail regarding the “torque sensor” other than discussing a “device for determining torque” and merely describes the “force sensor … detects the mass of the … component accommodated and transported by the vehicle” (Substitute Specification, Dated Oct 22, 2018, at p. 5, ln. 11-22), and thus, Appellant’s specification evinces that these features are so well-known that these features need not be described in detail in the specification. See MPEP 2106.05(d). Moreover, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.


PART II. PRIOR ART ARGUMENTS
Appellant argues (Pages 8-9) that Swift fails to anticipate claim 9, and similarly claims 22 and 23, because the Office Action reflects an apparent misapprehension of "product," as it considers "product" to mean "something resulting from or necessarily following from a set of conditions" or "the amount, quantity, or total produced," relying upon merriam-webster.com since reliance on generalist dictionary definitions is improper and the interpretation would render nonsensical the clause in which "product" is used. Examiner respectfully disagrees.
The MPEP sets forth that the broadest reasonable interpretation requires “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term.” MPEP 2111.01. The MPEP expressly states that the ordinary customary meaning is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, and when determining the ordinary and customer meaning, it is “appropriate to look to how the claim term is used in … dictionaries.” Id. Accordingly, the MPEP provides express instruction to look to dictionaries to determine the broadest reasonable interpretation, and thus, contrary to Applicant’s assertion, Examiner’s reliance on the dictionary definition of the term product is indeed proper, follows the express guidance provided by the MPEP, and pursuant to the MPEP, reflects the broadest reasonable interpretation. 
While multiplication is one interpretation of the term product, multiplication is not the only reasonable interpretation. As noted in the previous action, according to the dictionary, the term “product” means “something resulting from or necessarily following from a set of conditions” or “the amount, quantity, or total produced.”1 
Further, Appellant’s specification provides no reason to require that the “product” referred to in the claims is necessarily multiplication as Appellant contends. There are no explicit requirements in the specification that “product” means multiplication nor any examples using multiplication. The specification only uses the term “product” when referring to this limitation with no further explanation regarding what type of product is claimed. Substitute Specification, Dated Oct 22, 2018, at p. 7 (discussing the logistical performance is based on “based on the product of the value of the mass and the traveled distance”).
Moreover, contrary to Appellant’s assertion, Examiner’s interpretation of the claim product would not render the limitation nonsensical; instead, Examiner’s interpretation would simply mean the claim is interpreted as “wherein the logistical performance is determined as a function of” “a total produced,” or “something resulting from … a set of conditions” "of a value of mass of the component transported and a value of distance driven.”
Accordingly, contrary to Applicant’s assertion, the broadest reasonable interpretation of the claimed term “product” includes “something resulting from or necessarily following from a set of conditions” or “the amount, quantity, or total produced.”


Appellant argues (Pages 9-10) that Swift fails to anticipate claim 9, and similarly claims 22 and 23, because Swift merely mentions travel distance, lift weight, distance traveled, detected weight, and detecting the weight on the forks, e.g., by reading a load scale, but does not mention any product of distance traveled and detected weight, "value of distance driven," or any product of "the weight on the forks" and any "value of distance driven.” Examiner respectfully disagrees.
As noted above and in the previous action, the broadest reasonable interpretation of the term “product” includes “something resulting from or necessarily following from a set of conditions” or “the amount, amount, quantity, or total produced.” 2
In Swift, at step 304, the method “measures performance of the industrial vehicle during execution of the segments of the task … based upon the metrics associated with the task” by extracting vehicle operational data ([0062]), and then in step 310, the method “generates a task performance score based upon the measured performance of the industrial vehicle in performing the task,” wherein the performance measures can be “combined” and “aggregated to create a task performance score” computed in a manner identical to the manner in which the target score is computed. [0093]-[0094], Abstract.  Where multiple target scores are defined for a given task, the target scores are aggregated into an overall target score by weighting the scores. [0082]. Further, Swift discloses that measuring performance of the industrial vehicle during execution of the task is carried out “by extracting vehicle operational data, [] e.g. … travel distance, lift weight, etc.” ([0005], see also [0065]), the metrics “can include a measure of … detected weight, location, a combination thereof, etc.” and “distance, load carried, a combination thereof, etc.” ([0051]),  and the collected vehicle operational data is “correlated to the actions defined by the task or task segment.” [0005], [0062]. 
That is, Swift discloses generating the task performance score by combining and aggregating (i.e. a function of the product of) the measures of performance into the task performance score and the measures of performance comprise travel distance (i.e. distance driven), lift weight, and detected weight on the forks (i.e. mass of the component transported), and thus, the task performance score in Swift is a function of the product of lift weight/weight on the forks and value of distance driven because the task performance score is a logistical performance resulting from each of the aggregated measures of performance. 
Accordingly, contrary to Applicant’s assertion, Swift does indeed disclose determining a value based on the determined logistical performance, “wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and a value of distance driven,” as required by claim 9, and similarly claims 22 and 23.


Appellant argues (Pages 10-11) that the combination of Swift and Switkes fails to disclose, or even suggest, all of the features included in claim 20 because Switkes does not constitute analogous art to the present application, such that it is improper to reject claim 20 based on Switkes, since Switkes is not the field of endeavor of the present application. Examiner respectfully disagrees.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(a). A “reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Id. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem,” wherein, in determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor. Id.
Here, the present claims are analogous to both Swift and Switkes because the present claims and Swift and Switkes address the problem of determining the logistical performance of a vehicle, and thus, the combination of Swift and Switkes is proper. 
Appellant’s specification discusses the present invention relates to a method for determining a financial amount for a logistical performance in a production system comprising a vehicle for carrying out the method (see Substitute Specification, Dated Oct 22, 2018, at p. 1, ln. 3-6), and logistical performance includes the drive performance and transport performance. Id. at p. 6, ln. 29-31. Accordingly, the claimed invention addresses the problem of determining the logistical performance of a vehicle.
Specifically with respect to Switkes, as this reference is the focus of Appellant’s argument, Switkes specifically discusses that since the inventive system “is tracking the movements of the vehicles, a tremendous amount of data about the fleet is available,” wherein “[t]his information can be processed to provide analysis of fleet logistics, individual driver performance, vehicle performance or fuel economy, backhaul opportunities, or others.” [0057]. Therefore, like the claimed invention, Switkes addresses the problem of determining the logistical performance of a vehicle.
Accordingly, since both Switkes and the Appellants invention addresses the problem of determining the logistical performance of a vehicle, Switkes and the Appellant’s invention are in the same field of endeavor.

In addition, even if Switkes and Appellant’s are not found to be “in the same field of endeavor,” Switkes is at least reasonably pertinent to Appellant’s invention. As noted above, Switkes and Appellant’s invention addresses the problem of determining the logistical performance of a vehicle. Further, like in claim 20 of Appellant’s invention, which recites “determining torque of a drive of the vehicle, and determining the mass of the component based on the torque,” Switkes describes that “[t]he system can estimate the mass” by using “the engine torque … to estimate the mass” ([0060]), and thus, Switkes teaches the recited features of claim 20. 
Consequently, at the very least, since both Switkes and Appellant’s invention addresses the problem of determining the logistical performance of a vehicle and Switkes also teaches the recited features of claim 20, Switkes is reasonably pertinent to Appellant’s claimed invention.

Accordingly, for the reasons set forth above, contrary to Appellant’s assertions, Switkes does indeed constitute analogous art to the present application.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623        

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Product, Merriam-Webster.com, available at www.merriam-webster.com/dictionary/product.
        2 Product, Merriam-Webster.com, available at www.merriam-webster.com/dictionary/product.